677 S.E.2d 842 (2009)
Joseph E. TEAGUE
v.
The NC DEPT. OP TRANSPORTATION et al including but not limited to Lyndo Tippett, Secretary in his official and individual capacity and T.A. Krasner, Esq in her official and individual capacity.
No. 281P06-6.
Supreme Court of North Carolina.
May 6, 2009.
Joe Teague, Jr., Pro Se.
Prior report: 177 N.C.App. 215, 628 S.E.2d 395.

ORDER
Upon consideration of the petition filed by Plaintiff on the 18th day of July 2008 in this matter for a writ of certiorari based on additional issues, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th day of May 2009."
Upon consideration of the petition filed by Plaintiff on the 30th day of April 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th day of May 2009."
Upon consideration of the petition filed by Plaintiff on the 30th day of April 2009 in this matter for an Alternative Petition for Writ of Mandamus to require State Personnel Commission to make a Final Decision in 010SP1511 long enough delayed based on an improper read of G.S. 150B-44, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in Conference this the 6th day of May 2009."
EDMUNDS, J., recused.